Supplement Dated July 11, 2014 To the Product Prospectuses for: THE LINCOLN NATIONAL LIFE INSURANCE COMPANY Lincoln Life Flexible Premium Variable Life Account M Lincoln VUL-1 This supplement outlines certain changes to your variable universal life insurance product prospectus.It is for informational purposes only; no action is required on your part.Keep this supplement with your prospectus for future reference. The following changes will take effect on August 11, 2014: The “DWS Funds” will become known as the “Deutsche Funds” and the below-listed DWS funds will be renamed as follows: Current Fund Name New Fund Name DWS Investments VIT Funds DWS Equity 500 Index VIP Deutsche Investments VIT Funds Deutsche Equity 500 Index VIP
